            Case 2:18-cv-01057-DB Document 117 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLENN O’CONNOR,                                      No. 2:18-cv-1057 DB P
12                         Plaintiff,
13              v.                                         ORDER
14    W. PEREZ, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants violated his Eighth Amendment rights. Presently before the

19   court is defendants’ November 3, 2020 motion for an extension of time. (ECF No. 116.)

20             Defendants have previously sought and obtained extensions of time to take plaintiff’s

21   deposition due to the COVID-19 pandemic. (ECF Nos. 83, 84, 90, 91, 104, 106.) The current

22   deadline to take plaintiff’s deposition is November 5, 2020. In the instant motion, counsel for

23   defendants indicate that they have arranged to take plaintiff’s deposition by video on December 7,

24   2020. (ECF No. 116 at 5.) Counsel further stated that December 7, 2020 is the earliest possible

25   date available at the institution where plaintiff is presently incarcerated. Good cause appearing

26   the court will grant the motion.

27   ////

28   ////
                                                          1
         Case 2:18-cv-01057-DB Document 117 Filed 11/05/20 Page 2 of 2


 1             IT IS HEREBY ORDERED that:
 2             1. Defendants’ motion for extension of time (ECF No. 116) is granted.
 3             2. Defendants have until 10, 2020 to take plaintiff’s deposition.
 4             3. The deadline for filing dispositive pre-trial motions is continued to February 26, 2020.
 5             4. In all other respects, the court’s November 6, 2019 Discovery and Scheduling Order
 6                  remains the same.
 7   Dated: November 5, 2020
 8

 9

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.eot(D)4

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
